In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family *1018Court, Queens County (Mulrooney, Ct. Atty. Ref.), dated April 15, 2009, which, after a permanency hearing, changed the permanency goal to placement for adoption.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the petitioner met its burden of establishing, by a preponderance of the evidence, that a plan to change the permanency goal to adoption was in the subject child’s best interests (see Matter of Jennifer R., 29 AD3d 1003 [2006]; Matter of Amanda C., 309 AD2d 744 [2003]). The record supports the Family Court’s finding that the mother endangered the welfare of the subject child when she willfully violated a prior court order of the court by refusing to abide by an order of protection against the child’s father. In light of this finding, as well as the testimony at the permanency hearing and the fact that the three-year-old child has been in kinship foster care for approximately 2k years, the Family Court’s decision to change the permanency goal to placement for adoption had a sound and substantial basis in the record (see Matter of Nigel S., 44 AD3d 673 [2007]; Matter of Jennifer R., 29 AD3d 1003 [2006]).
The mother’s remaining contentions are without merit. Prudenti, P.J., Balkin, Leventhal and Austin, JJ., concur.